internal_revenue_service number release date index number ------------------------ -------------------------------------- -------------------------- ------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ----------------- telephone number -------------------- refer reply to cc intl b06 plr-138490-15 date date legend taxpayer shareholder -------------------------------------------------- --------------------------- individual a individual b ------------------------- ------------------------- law firm accounting firm ---------------------- ---------------------------------------- date date date ------------------- ------------------ ------------------------- dear --------------- this responds to a letter dated date supplemented by a letter dated date submitted by accounting firm requesting that the internal_revenue_service service grant taxpayer an extension of time under sec_301_9100-1 and sec_301_9100-3 to file form 4876-a election to be treated as an interest_charge_disc for taxpayer’s first taxable_year the rulings contained in this letter are based upon information and representations submitted by taxpayer and accounting firm and accompanied by a penalty of perjury statement executed by individual a this office has not verified any of the information submitted in support of the request_for_ruling it is subject_to verification on examination plr-138490-15 facts taxpayer is a domestic_corporation wholly owned by shareholder an s_corporation taxpayer was formed on date to serve as an interest charge domestic_international_sales_corporation ic-disc taxpayer operates under a commission arrangement with shareholder individuals a and b own shareholder each through their own limited_liability_company that is disregarded as an entity separate from its owner for federal tax purposes shortly before date shareholder and individuals a and b decided to establish an ic- disc they engaged law firm to organize taxpayer as a corporation they engaged and relied on accounting firm to prepare the necessary election that is form 4876-a to qualify taxpayer as an ic-disc law firm incorporated taxpayer on date upon formation taxpayer operated as an ic-disc on date about a month later accounting firm prepared form 4876-a to take effect as of date and mailed it to taxpayer with instructions to sign it and file it promptly with the service this correspondence never reached taxpayer consequently the form was not filed with the service mistakenly believing that the form had simply been received and filed accounting firm did not contact taxpayer about it again the next year on or around date taxpayer’s first federal_income_tax return was timely filed using form 1120-ic-disc shortly after filing the return taxpayer received a letter from the service stating that the return could not be processed because there was no record of taxpayer having filed form 4876-a having thus learned of a problem taxpayer contacted accounting firm and the earlier miscommunication was discovered upon accounting firm’s advice and with its assistance taxpayer requested a ruling granting an extension of time to file form 4876-a for its first taxable_year in order to be treated as an ic-disc beginning on date law and analysis sec_992 of the internal_revenue_code the code provides that an election by a corporation to be treated as a disc1 shall be made by such corporation for a taxable_year at any time during the 90-day period immediately preceding the beginning of the taxable_year except that the secretary may give his consent to the making of an election at such other times as he may designate as used in this letter the terms ic-disc and disc have the same meaning plr-138490-15 sec_992 of the code provides that such election shall be made in such manner as the secretary shall prescribe and shall be valid only if all persons who are shareholders in such corporation on such first day of the first taxable_year for which such election is effective consent to such election temporary sec_1_921-1t provides in part that a corporation electing ic-disc status must file form 4876-a and that a corporation electing to be treated as an ic-disc for its first taxable_year shall make its election within days after the beginning of that year sec_301_9100-1 provides in part that the commissioner in exercising the commissioner’s discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election under all subtitles of the code except subtitles e g h and i sec_301_9100-1 provides that a regulatory election is an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin for this purpose an election includes an application_for relief in respect of tax sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 automatic extensions must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that the grant of relief will not prejudice the interests of the government based on the facts and representations submitted with taxpayer’s ruling_request we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time of days from the date of this ruling letter to file form 4876-a such filing will be treated as a timely election to be treated as an ic-disc for taxpayer’s first taxable_year the granting of an extension in this ruling letter is not a determination that taxpayer is otherwise eligible to make the election or to claim ic-disc status or benefits see sec_301_9100-1 taxpayer should attach a copy of this ruling letter to its federal_income_tax return for the taxable years to which this letter applies this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent except as expressly provided plr-138490-15 herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter pursuant to a power_of_attorney on file in this office a copy of this ruling letter is being furnished to your authorized representative sincerely _________________________ marissa rensen senior counsel office of associate chief_counsel international enclosures copy of this letter copy for sec_6110 purposes
